

Exhibit 10.24
Execution Version


FIRST AMENDMENT TO CONTRIBUTION AGREEMENT


THIS FIRST AMENDMENT TO CONTRIBUTION AGREEMENT (this “Amendment”) is made and
entered into this 31st day of August, 2017, by and among Linn Energy Holdings,
LLC, a Delaware limited liability company (“LEH”), Linn Operating, LLC, a
Delaware limited liability company (“LOI” and together with LEH, “Linn”),
Citizen Energy II, LLC, an Oklahoma limited liability company (“Citizen”), and
Roan Resources, LLC, a Delaware limited liability Company (“Company”). Linn,
Citizen and Company are sometimes referred to collectively as the “Parties” and
individually as a “Party.” Capitalized terms used but not defined in this
Amendment will have the meanings given to such terms in the Contribution
Agreement (defined below).


RECITALS


WHEREAS, the Parties entered into that certain Contribution Agreement, dated as
of June 27, 2017 (the “Contribution Agreement”).


WHEREAS, the Parties desire to amend and modify certain terms and conditions of
the Contribution Agreement.


NOW, THEREFORE, for and in consideration of the mutual agreements herein
contained, the benefits to be derived by each Party, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereby agree as follows:


1.
Linn Additional Leases.

a.
Subpart (ii) of the definition of “Linn Additional Leases” is hereby deleted in
its entirety and replaced and substituted with the following for all purposes:
“…, (ii) after April 1, 2017 and prior 5:00 pm (Central Time) on October 27,
2017, as long as Linn has entered into a definitive agreement to acquire such
interest prior to the Closing (for which both written notice of, and a copy of,
such definitive agreement (including all exhibits) has been provided to Citizen
prior to Closing); or, alternatively, other oil and gas leases identified to
Citizen by Linn prior to Closing as Linn Additional Leases for which there is a
commitment to acquire but the acquisition has not closed, such as with regard to
leases that have been executed but have not been released to Linn pending
payment of the bonus, or leases to be acquired in connection with a pending OCC
pooling order, or leases acquired by a broker (insofar as the acquisition by the
broker was prior to Closing) for which the broker owes Linn an assignment
thereof (insofar as the documentation and instruments evidencing such
commitments relative to these other leases have been provided to Citizen in
writing on or before 5:00 pm Central Time on the date that is seven (7) Business
Days after Closing),…” (any such Linn Additional Lease acquired under subpart
(ii) of the definition for such term is referred to herein as a “Deferred Linn
Additional Lease”).








--------------------------------------------------------------------------------




b.
Notwithstanding anything to the contrary in Section 4.2(e)(i) of the
Contribution Agreement, with respect to each Linn Additional Lease that was not
listed on Exhibit A-5-1 as of the date the Contribution Agreement was executed
(individually, a “Subsequent Linn Additional Lease”, and collectively, the
“Subsequent Linn Additional Leases”), Linn shall be deemed to be in compliance
with its disclosure obligations in Section 4.2(e)(i) of the Contribution
Agreement with respect to such Subsequent Linn Additional Lease to the extent it
provides the information required in Section 4.2(e)(i) of the Contribution
Agreement with respect to such Linn Additional Lease on or before the day that
is 15 Business Days after the Closing, provided that in the case of any Deferred
Linn Additional Lease, Linn shall be deemed to be in compliance with its
disclosure obligations in Section 4.2(e)(i) of the Contribution Agreement with
respect to such Deferred Linn Additional Lease to the extent it provides the
information required by Section 4.2(e)(i) of the Contribution Agreement with
respect to such Deferred Linn Additional Lease on or before the day that is the
earlier of five (5) Business Days after such Party’s acquisition of such
Deferred Linn Additional Lease and October 27, 2017.

c.
Notwithstanding anything to the contrary in the Contribution Agreement, (i) the
Review Period for any Linn Additional Lease other than an Initial Linn
Additional Lease shall expire on November 30, 2017, and the Title Cure Period
for any such Linn Additional Lease shall expire on December 7, 2017; and (ii)
the Review Period for any Initial Linn Additional Lease expired on August 28,
2017.

d.
Notwithstanding anything to the contrary in the Contribution Agreement, “Linn
Cost Credited Asset Acquisition Costs” shall exclude all actual attorneys’ fees,
broker fees, abstract costs, title opinion costs, title curative costs and other
associated Third Party costs of due diligence incurred by the applicable Party
in connection with the acquisition of any Linn Cost Credited Lease and
associated Linn Additional Asset, and shall instead be deemed to include $100 of
such Third Party due diligence costs per Net Acre of each relevant Linn Cost
Credited Lease.

e.
The term “Initial Linn Additional Lease” shall mean any Linn Additional Lease
that was listed on Exhibit A-5-1 as of the date the Contribution Agreement was
executed.

2.
Citizen Additional Leases.

a.
Subpart (ii) of the definition of “Citizen Additional Leases” is hereby deleted
in its entirety and replaced and substituted with the following for all
purposes: “…, (ii) after April 1, 2017 and prior 5:00 pm (Central Time) on
October 27, 2017, as long as Citizen has entered into a definitive agreement to
acquire such interest prior to the Closing (for which both written notice of,
and a copy of, such definitive agreement (including all exhibits) has been
provided to



2

--------------------------------------------------------------------------------




Linn prior to Closing); or, alternatively, other oil and gas leases identified
to Linn by Citizen prior to Closing as Citizen Additional Leases for which there
is a commitment to acquire but the acquisition has not closed, such as with
regard to leases that have been executed but have not been released to Citizen
pending payment of the bonus, or leases to be acquired in connection with a
pending OCC pooling order, or leases acquired by a broker (insofar as the
acquisition by the broker was prior to Closing) for which the broker owes
Citizen an assignment thereof (insofar as the documentation and instruments
evidencing such commitments relative to these other leases have been provided to
Linn in writing on or before 5:00 pm Central Time on the date that is seven (7)
Business Days after Closing),…” (any such Citizen Additional Lease acquired
under subpart (ii) of the definition for such term is referred to herein as a
“Deferred Citizen Additional Lease”).
b.
Notwithstanding anything to the contrary in Section 4.3(e)(i) of the
Contribution Agreement, with respect to each Citizen Additional Lease that was
not listed on Exhibit A-5-2 as of the date the Contribution Agreement was
executed (individually, a “Subsequent Citizen Additional Lease”, and
collectively, the “Subsequent Citizen Additional Leases”), Citizen shall be
deemed to be in compliance with its disclosure obligations in Section 4.3(e)(i)
of the Contribution Agreement with respect to such Subsequent Citizen Additional
Lease to the extent it provides the information required in Section 4.3(e)(i) of
the Contribution Agreement with respect to such Citizen Additional Lease on or
before the day that is 15 Business Days after the Closing, provided that in the
case of any Deferred Citizen Additional Lease, Citizen shall be deemed to be in
compliance with its disclosure obligations in Section 4.3(e)(i) of the
Contribution Agreement with respect to such Deferred Citizen Additional Lease to
the extent it provides the information required by Section 4.3(e)(i) of the
Contribution Agreement with respect to such Deferred Citizen Additional Lease on
or before the day that is the earlier of five (5) Business Days after such
Party’s acquisition of such Deferred Citizen Additional Lease and October 27,
2017.

c.
Notwithstanding anything to the contrary in the Contribution Agreement, (i) the
Review Period for any Citizen Additional Lease other than an Initial Citizen
Additional Lease shall expire on November 30, 2017, and the Title Cure Period
for any such Citizen Additional Lease shall expire on December 7, 2017; and (ii)
the Review Period for any Initial Citizen Additional Lease expired on August 28,
2017.

d.
Notwithstanding anything to the contrary in the Contribution Agreement, “Citizen
Cost Credited Asset Acquisition Costs” shall exclude all actual attorneys’ fees,
broker fees, abstract costs, title opinion costs, title curative costs and other
associated Third Party costs of due diligence incurred by the applicable Party
in connection with the acquisition of any Citizen Cost Credited Lease and
associated Citizen Additional Asset, and shall instead be



3

--------------------------------------------------------------------------------




deemed to include $100 of such Third Party due diligence costs per Net Acre of
each relevant Citizen Cost Credited Lease.
e.
The term “Initial Citizen Additional Lease” shall mean any Citizen Additional
Lease that was listed on Exhibit A-5-2 as of the date the Contribution Agreement
was executed.

3.
Subsequent Closing. Notwithstanding anything to the contrary in the Contribution
Agreement, (i) the Parties shall not contribute and convey the Citizen
Additional Assets (other than the Initial Citizen Additional Leases and related
Citizen Additional Assets) or Linn Additional Assets (other than the Initial
Linn Additional Leases and related Linn Additional Assets) at the initial
Closing to be held on the Scheduled Closing Date, and (ii) the Parties shall
have a subsequent Closing with regard to all Deferred Linn Additional Leases and
Deferred Citizen Additional Leases on December 8, 2017.

4.
Initial Value Closing Adjustments. Notwithstanding anything to the contrary in
the Contribution Agreement, (i) the Parties desire that all adjustments to the
Linn Consideration Units and the Citizen Consideration Units be applied in
connection with the Post-Closing Linn Statement (and the calculation of the
Final Linn Adjustment Amount) and Post-Closing Citizen Statement (and the
calculation of the Final Citizen Adjustment Amount), and (ii) the Linn Closing
Settlement Statement and Citizen Closing Settlement Statement shall be provided
for information purposes only in connection with the initial Closing to be held
on the Scheduled Closing Date, but the Preliminary Linn Adjustment Amount and
Preliminary Citizen Adjustment Amount shall each be deemed to be zero solely for
purposes of initial Closing to be held on the Scheduled Closing Date.

5.
Curative Process.

a.
Linn hereby designates Justin Vick to be Linn’s representative (as such Person
may be replaced by Linn by written notice to Citizen from time to time, the
“Linn Curative Representative”) with respect to all matters relating to curative
work for any Linn Title Defect or any Citizen Title Defect. Citizen hereby
designates Brian Wade to be Citizen’s representative (as such Person may be
replaced by Citizen by written notice to Linn from time to time, the “Citizen
Curative Representative”) with respect to all matters relating to curative work
for any Linn Title Defect or any Citizen Title Defect. The Linn Curative
Representative and Citizen Curative Representative shall each use commercially
reasonable efforts to discuss, cooperate and mutually agree curative actions (or
partially curative actions) proposed by the Linn Curative Representative with
respect to Linn Title Defects and by the Citizen Curative Representative with
respect to Citizen Title Defects. Each of Linn and Citizen agrees to cause the
Company to issue limited powers of attorney to the Linn Curative Representative
and the Citizen Curative Representative to implement any curative actions agreed
by such Persons. Notwithstanding anything stated



4

--------------------------------------------------------------------------------




herein to the contrary, (i) nothing herein shall be deemed to limit Linn’s or
Citizen’s rights in Section 4.4 of the Contribution Agreement with respect to
Title Disputes, (ii) to the extent the Linn Curative Representative and the
Citizen Curative Representative do not mutually agree on the effectiveness of
any proposed curative actions (or partially curative actions) to cure the
applicable Linn Title Defect or Citizen Title Defect, and a Party provides
written notice to the other Party prior to December 7, 2017 that it desires to
resolve such dispute as a Title Dispute under Section 4.4 of the Contribution
Agreement, then if (A) the Title Arbitrator finds in favor of Linn with regard
to the curative action proposed by the Linn Curative Representative being
effective to cure (or, as applicable, partially cure) the Linn Title Defect in
question, then the Title Cure Period for such Linn Title Defect shall be
extended for a reasonable period of time (not to exceed seven (7) days after
receiving the ruling of the Title Arbitrator) after the ruling of such Title
Arbitrator as to the same to allow such Linn Curative Representative to pursue
and complete such curative action proposed, and (B) the Title Arbitrator finds
in favor of Citizen with regard to the curative action proposed by the Citizen
Curative Representative being effective to cure (or, as applicable, partially
cure) the Citizen Title Defect in question, then the Title Cure Period for such
Citizen Title Defect shall be extended for a reasonable period of time (not to
exceed seven (7) days after receiving the ruling of the Title Arbitrator ) after
the ruling of such Title Arbitrator as to the same to allow such Citizen
Curative Representative to pursue and complete such curative action proposed.
6.
Certain Provisions. The Parties acknowledge and agree that following Sections of
the Contribution Agreement are incorporated herein by reference mutatis
mutandis: Sections 1.2 (References and Rules of Construction), 17.1 (Governing
Law), 17.2 (Conspicuous Language), 17.3 (Dispute Resolution), 17.4
(Counterparts), 17.5 (Notices), 17.6 (Expenses), 17.7 (Waiver; Rights
Cumulative), 17.10 (Parties in Interest), 17.11 (Binding Effect), 17.12
(Preparation of Agreement), 17.13 (Severability), 17.14 (Limitation on Damages),
17.15 (Assignment), and 17.9 (Amendment).

7.
Ratification. Except as modified by this Amendment, the Contribution Agreement
remains in full force and effect in accordance with its terms.

[Signature page follows]




5

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have executed and delivered this Amendment as of
the date first set forth above.


 
PARTIES:
 
 
 
LINN ENERGY HOLDINGS, LLC
 
 
 
 
 
By:
/s/ Candice Wells
 
Name:
Candice Wells
 
Title:
Senior Vice President, General Counsel and Corporate Secretary
 
 
 
 
 
LINN OPERATING, LLC
 
 
 
 
 
By:
/s/ Candice Wells
 
Name:
Candice Wells
 
Title:
Senior Vice President, General Counsel and Corporate Secretary





Signature Page to First Amendment to Contribution Agreement

--------------------------------------------------------------------------------






 
CITIZEN ENERGY II, LLC
 
 
 
 
 
By:
/s/ James R. Woods
 
Name:
James R. Woods
 
Title:
Manager










--------------------------------------------------------------------------------






 
ROAN RESOURCES LLC
 
 
 
By: Citizen Energy II, LLC, its sole member
 
 
 
 
 
By:
/s/ James Woods
 
Name:
James Woods
 
Title:
Manager








